      Case 7:19-cv-00085 Document 19 Filed on 03/16/20 in TXSD Page 1 of 21
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                                                                                      March 16, 2020
                           UNITED STATES DISTRICT COURT
                                                                                    David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

JESSICA PICHARDO,               §
                                §
     Plaintiff,                 §
VS.                             § CIVIL ACTION NO. 7:19-cv-00085
                                §
CENTENE COMPANY OF TEXAS, L.P., §
                                §
     Defendant.                 §

                                  OPINION AND ORDER

         The Court now considers “Defendant’s 12(b)(6) Motion to Dismiss,”1 “Defendant’s

Motion for Ruling on Motion to Dismiss,”2 “Plaintiff [sic] Unopposed Motion to Extend Time to

File Plaintiff’s Response to Defendant’s 12(b)(6) Motion to Dismiss and Opposed Motion for

Leave to File Plaintiff’s Second Amended Original Complaint,”3 “Defendant’s Response to

Plaintiff’s Opposed Motion for Leave to File Plaintiff’s Second Amended Original Complaint,”4

and “Defendant’s Reply to Plaintiff’s Response to Defendant’s 12(b)(6) Motion to Dismiss.”5

After considering the motion, record, and relevant authorities, the Court GRANTS Defendant’s

motion to dismiss in full and DISMISSES WITH PREJUDICE Plaintiff’s claims.

Additionally, the Court DENIES Plaintiff’s motion for leave to file an amended complaint.

    I. BACKGROUND AND PROCEDURAL HISTORY

         This is an employment discrimination case. Plaintiff Jessica Pichardo was employed as a

nurse service coordinator with Defendant Centene Company of Texas, L.P., from January 25,



1
  Dkt. No. 11.
2
  Dkt. No. 13.
3
  Dkt. No. 14.
4
  Dkt. No. 15.
5
  Dkt. No. 16.


1 / 21
      Case 7:19-cv-00085 Document 19 Filed on 03/16/20 in TXSD Page 2 of 21



2016, to December 29, 2017.6 After reporting allegedly unwelcome touching and inappropriate

conduct by her supervisor, who elected to resign after the conclusion of a human resources

investigation, Plaintiff alleges she was subjected to discriminatory treatment on the basis of her

gender, harassment, and a hostile work environment.7 Plaintiff alleges she was belittled by senior

management, denied a promotion for which she was qualified, and that Defendant permitted its

supervisor to discriminate and retaliate against Plaintiff.8 Plaintiff also claims “pregnancy

discrimination” but does not allege that Plaintiff was ever pregnant.9 Plaintiff filed a charge of

discrimination with the Texas Workforce Commission Civil Rights Division on or about June 29,

2018,10 and received a Notice of Right to Sue on or about March 21, 2019.11

         Plaintiff filed her original petition in the 139th Judicial District for Hidalgo County,

Texas, on February 20, 2019.12 Plaintiff brought claims for gender discrimination, retaliation,

disparate treatment, hostile work environment, constructive discharge, employer liability and

negligence, and intentional infliction of emotional distress.13 Defendant filed an answer in state

court on March 18, 2019,14 then removed to this Court on March 19, 2019.15 Although Plaintiff

originally disclaimed any federal cause of action in state court, 16 Plaintiff now asserts this Court

has federal question jurisdiction under 28 U.S.C. §§ 1331 and 1441 because Plaintiff has brought

causes of action under Title VII of the Civil Rights Act of 1964 and the Civil Rights Act of




6
  Facts are taken from Plaintiff’s First Amended Complaint. Dkt. No. 10 at 3, ¶ 7.
7
  Dkt. No. 10 at 3–4, ¶¶ 9–10.
8
  Id. at 4, ¶¶ 11–12.
9
  Id. at 6, ¶ 17.
10
   Dkt. No. 10-1.
11
   Dkt. No. 10-2.
12
   Dkt. No. 1 at 2, ¶ 3.
13
   Dkt. No. 1-1 at 9–17.
14
   Dkt. No. 1-1 at 30.
15
   Dkt. No. 1.
16
   Dkt. No. 1-1 at 6, ¶ 11.


2 / 21
      Case 7:19-cv-00085 Document 19 Filed on 03/16/20 in TXSD Page 3 of 21



1991.17 Neither party contests jurisdiction. The Court finds that it has jurisdiction over this case

pursuant to 28 U.S.C. §§ 1331 and 1441 and will exercise supplementary jurisdiction over the

state law claims pursuant to 28 U.S.C. § 1367.

         On May 20, 2019, the parties appeared for an initial pretrial and scheduling conference

before this Court. The Court granted Plaintiff leave to file a first amended complaint.18 Plaintiff

filed her first amended complaint in compliance with the Court’s deadline on May 31, 2019,19

and Defendant moved to dismiss the first amended complaint on June 14, 2019.20 In light of

Plaintiff’s failure to respond to Defendant’s motion, Defendant filed a supplementary motion on

October 7, 2019, requesting a favorable ruling on Defendant’s motion to dismiss.21 However, on

October 16, 2019, Plaintiff filed the instant unopposed motion requesting an extension of time to

file Plaintiff’s response to Defendant’s motion to dismiss.22 Plaintiff also seeks leave to file a

second amended complaint.23

     II. MOTION TO DISMISS

         a. Preliminary Issues

         The Court first turns to Plaintiff’s motion for extension of time to respond to Defendant’s

motion to dismiss. Plaintiff seeks “leave of Court pursuant to Rule 60 of the Federal Rules of

Civil Procedure,”24 but that Rule governs relief from a Court judgment or order.25 Responses to

motions are due on or before the 21st day after the motion is filed pursuant to Local Rule 7.4(A);




17
   Dkt. No. 10 at 2, ¶ 3.
18
   Minute Entry (May 20, 2019).
19
   Dkt. No. 10.
20
   Dkt. No. 11.
21
   Dkt. No. 13.
22
   Dkt. No. 14.
23
   Id. at 3–4.
24
   Dkt. No. 14 at 1, ¶ 1.
25
   See FED. R. CIV. P. 60.


3 / 21
      Case 7:19-cv-00085 Document 19 Filed on 03/16/20 in TXSD Page 4 of 21



such motions are not required by a “final judgment, order, or proceeding.”26 Therefore, Rule 60

is inapposite. Nevertheless, Plaintiff attached an affidavit of her counsel’s “Paralegal / Docket

Clerk” that explains the clerk’s misunderstanding of this Court’s Local Rules and subsequent

mistaken failure to appropriately calendar deadlines.27 As a result, the “calendaring error . . . was

not discovered until October 7, 2019, when Defendant’s counsel filed their Motion for Ruling.”28

Plaintiff then promptly moved for an extension of time on October 16 and filed her response to

the motion to dismiss on October 23. The Court finds that the error was a venial mistake and that

good cause exists for granting the extension of time. The Court GRANTS the unopposed

extension of time to respond and will consider Plaintiff’s response to the motion to dismiss and

Defendant’s reply. However, the Court reminds counsel that counsel is responsible for proper

calendaring of all deadlines.

         Before the Court can assess Defendant’s motion to dismiss, the Court must first turn to

Plaintiff’s motion for leave to amend because such will determine the operative pleading

underlying the motion to dismiss. After the 21-day deadline from service of a pleading for

amendments as a matter of course, “a party may amend its pleading only with the opposing

party’s written consent or the court’s leave.”29 The First Amended Complaint was filed on May

31, 2019.30 Plaintiff’s opposed request for leave to file her second amended complaint31 was after

the 21-day deadline and so requires the Court’s leave. “Leave to amend is in no way automatic,

but the district court must possess a substantial reason to deny a party’s request for leave to

amend.”32 In determining whether to allow leave to amend a pleading, courts examine whether


26
   FED. R. CIV. P. 60(b).
27
   Dkt. No. 14-1 at 8.
28
   Id.
29
   FED. R. CIV. P. 15(a).
30
   Dkt. No. 10.
31
   Dkt. No. 14 at 3, ¶ 7.
32
   Marucci Sports, L.L.C. v. Nat’l Collegiate Athletic Ass’n, 751 F.3d 368, 378 (5th Cir. 2014) (quotation omitted).


4 / 21
      Case 7:19-cv-00085 Document 19 Filed on 03/16/20 in TXSD Page 5 of 21



there is (1) undue delay; (2) bad faith or dilatory motive; (3) repeated failure to cure deficiencies

by previous amendments; (4) undue prejudice to the opposing party; and (5) futility of the

amendment.33 As to the fifth factor, the Fifth Circuit has held that that courts “need not indulge

in futile gestures. Where a complaint, as amended, would be subject to dismissal, leave to amend

need not be granted.”34 Absent such factors, the Court should freely grant the requested leave.35

Nonetheless, the decision whether to grant leave to amend lies within the Court’s sound

discretion.36 “At some point a court must decide that a plaintiff has had a fair opportunity to

make his case; if, after that time, a cause of action has not been established,” this Court will

dismiss the suit.37

         Analyzing whether to grant Plaintiff leave to file her second amended complaint38

depends partly on the possible futility of amendment and whether Plaintiff has failed to cure

deficiencies in her proposed second amended complaint. Plaintiff seeks leave to amend to

“addres[s] the defincies [sic] of the Plaintiff’s First Amended Complaint as detailed in

Defendant’s 12(b)(6) Motion to Dismiss,”39 and submits that “Plaintiff’s Second Amended

Complaint should not be dismissed under Fed. R. Civ. Proc. 12(b)(6).”40 Plaintiff’s counsel is

admonished that the Court has not granted leave to file the second amended complaint and that

Defendant’s motion to dismiss is addressed to the first amended complaint, which is the

operative pleading. Nevertheless, in analyzing the motion to dismiss, the Court also considers


33
   SGK Props., L.L.C. v. U.S. Bank Nat’l Ass’n, 881 F.3d 933, 944 (5th Cir.) (quoting Smith v. EMC Corp., 393 F.3d
   590, 595 (5th Cir. 2004)), cert. denied, 139 S. Ct. 274 (2018).
34
    United States ex rel. Jackson v. Univ. of N. Tex., 673 F. App’x 384, 388 (5th Cir. 2016) (quoting DeLoach v.
Woodley, 405 F.2d 496, 496–97 (5th Cir. 1968) (per curiam)).
35
   Foman v. Davis, 371 U.S. 178, 182 (1962).
36
   Smith, 393 F.3d at 595 (quoting Quintanilla v. Tex. Television, Inc., 139 F.3d 494, 499 (5th Cir. 1998)).
37
   Gentilello v. Rege, 627 F.3d 540, 546 (5th Cir. 2010) (quoting Jacquez v. Procunier, 801 F.2d 789, 792 (5th Cir.
1986)).
38
   Dkt. No. 14-2.
39
   Dkt. No. 14 at 3, ¶ 7.
40
   Dkt. No. 14-1 at 5, ¶ 6 (citations omitted).


5 / 21
      Case 7:19-cv-00085 Document 19 Filed on 03/16/20 in TXSD Page 6 of 21



Plaintiff’s proposed second amended complaint in order to determine whether the second

amended complaint states a claim for relief and whether amendment would be futile.41

         b. Legal Standard

         Defendant has moved to dismiss Plaintiff’s first amended complaint for failure to state a

claim under Federal Rule of Civil Procedure 12(b)(6).42 “To pass muster under Rule 12(b)(6), [a]

complaint must have contained enough facts to state a claim to relief that is plausible on its

face.”43 The Court accepts all well-pleaded facts as true and views those facts in the light most

favorable to the plaintiff, but will not strain to find inferences favorable to the plaintiff.44 A

plaintiff need not plead detailed factual allegations, but must plead more than “‘naked

assertion[s] devoid of ‘further factual enhancement’” or “[t]hreadbare recitals of the elements of

a cause of action, supported by mere conclusory statements” to survive a motion to dismiss.45

The complaint “must contain sufficient factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’”46 Courts first disregard any conclusory allegations as not entitled to

the assumption of truth,47 and then undertake the “context-specific” task, drawing on judicial

experience and common sense, of determining whether the remaining well-pled allegations give

rise to entitlement to relief.48 The standard is only “to determine whether the plaintiff has stated a

legally cognizable claim that is plausible, not to evaluate the plaintiff's likelihood of success.”49

In other words, a complaint must plead facts that “nudge” the claims “across the line from

41
    See Levy v. City of El Paso, 577 F. App’x 297, 298 (5th Cir. 2014) (citing Martin’s Herend Imports, Inc. v.
Diamond & Gem Trading U.S. of Am. Co., 195 F.3d 765, 771 (5th Cir. 1999)) (affirming dismissal of complaint
with prejudice where amendment would be futile).
42
    Dkt. No. 11 at 1.
43
    Int'l Energy Ventures Mgmt., L.L.C. v. United Energy Grp., 818 F.3d 193, 200 (5th Cir. 2016) (quotation omitted).
44
    Dorsey v. Portfolio Equities, Inc., 540 F.3d 333, 338 (5th Cir. 2008).
45
    Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 547 (2007)).
46
   Id. at 678.
47
    Id. at 678–79.
48
    Id.
49
    Doe ex rel. Magee v. Covington Cty. Sch. Dist. ex rel. Keys, 675 F.3d 849, 854 (5th Cir. 2012) (quoting Lone Star
Fund V (U.S.), L.P. v. Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010))


6 / 21
      Case 7:19-cv-00085 Document 19 Filed on 03/16/20 in TXSD Page 7 of 21



conceivable to plausible.”50 The Court is limited to assessing only the complaint, its proper

attachments, documents incorporated into the complaint by reference, and matters of which the

Court may take judicial notice.51

         As to any questions of state law, this Court, Erie-bound, must adhere to grounds of relief

authorized by the state law of Texas.52 Absent a decision by Texas’s highest tribunal, the

decisions by Texas Courts of Appeals control “unless [the Court] is convinced by other

persuasive data that the highest court of the state would decide otherwise.”53

         c. Analysis

         Plaintiff brings claims for gender discrimination, retaliation, disparate treatment, and a

hostile work environment in her first54 and proposed second amended complaint.55 However, the

Court’s review of Plaintiff’s complaint reveals both a conflation of these claims and

misapprehension of pleading requirements. Thus, the Court addresses them as follows.

             1. Count 1 – Hostile Work Environment

         The Court interprets Plaintiff’s claims of hostile work environment to regard two

different supervisors, Efrelle Red and Elizabeth Piña.56 The Court will address each as follows.

                 i. Efrelle Red

         By way of facts, Plaintiff alleges that she “was frequently subject to unwelcome

touching, inappropriate staring and comments by supervisor, Efrelle Red.”57 Thus, Plaintiff

claims she “was subject to discrimination arising from [her supervisor’s] unwelcomed sexual


50
   Iqbal, 556 U.S. at 680 (quoting Twombly, 550 U.S. at 570).
51
   Dorsey v. Portfolio Equities, Inc., 540 F.3d 333, 338 (5th Cir. 2008).
52
   Exxon Co. U.S.A. v. Banque De Paris Et Des Pays-Bas, 889 F.2d 674, 675 (5th Cir. 1989) (quotation omitted); see
also West v. Am. Tel. & Tel. Co., 311 U.S. 223, 237 (1940); Erie R.R. v. Tompkins, 304 U.S. 64 (1938).
53
   Exxon Co. U.S.A, 889 F.2d at 675 (quoting West, 311 U.S. at 237).
54
   Dkt. No. 10 at 5–10, ¶¶ 16–31.
55
   Dkt. No. 14-2 at 6–11, ¶¶ 17–33.
56
   Dkt. No. 10 at 3–5, ¶¶ 9–14.
57
   Dkt. No. 10 at 3, ¶ 9.


7 / 21
      Case 7:19-cv-00085 Document 19 Filed on 03/16/20 in TXSD Page 8 of 21



comments, [sic] negative and discriminatory conduct.”58 This is primarily Plaintiff’s basis for her

gender discrimination, disparate treatment, and hostile work environment claims in count 1 with

respect to Efrelle Red. Defendant moves to dismiss Plaintiff’s claims because “Plaintiff has not

plead any facts which would lead a reasonable person to feel compelled to resign.”59 Defendant

further argues that Plaintiff’s allegations cannot establish that she was constructively discharged

from her employment and that, even if Plaintiff does allege sufficient facts, she failed to attempt

resolution of her employment issues and her claims fail for that reason.60

         To state a prima facie case for supervisor harassment and a hostile work environment,

Plaintiff must plead: “(1) that the employee belongs to a protected class; (2) that the employee

was subject to unwelcome sexual harassment; (3) that the harassment was based on sex; and (4)

that the harassment affected a term, condition, or privilege of employment.”61 Here, Plaintiff

pleads that she was part of a protected class of sex62 and that she was subject to unwelcome

touching and inappropriate comments and staring.63 However, Plaintiff does not specify the

nature of the unwelcome touching, nor does she set out any of the comments she claims were

inappropriate or the circumstances of the staring. Simply stated, Plaintiff fails to allege facts that

support a claim that she was subjected to unwelcome sexual harassment.

         Furthermore, Plaintiff fails to allege facts to satisfy the third and fourth element of

Plaintiff’s claim for hostile work environment.

         The critical issue in determining whether workplace activities constitute
         harassment based on sex is whether members of one sex are exposed to
         disadvantageous terms or conditions of employment to which members of the

58
   Id. at 4, ¶ 11.
59
   Dkt. No. 11 at 8, ¶ 20 (citing First Am. Compl., Dkt. No. 10 at 5–10, ¶¶ 16–31).
60
   Dkt. No. 11 at 9, ¶¶ 22–23.
61
   Aryain v. Wal-Mart Stores Tex. LP, 534 F.3d 473, 479 (5th Cir. 2008) (quotation omitted); see also EEOC v. Boh
Bros. Constr. Co., 731 F.3d 444, 453 (5th Cir. 2013).
62
   Dkt. No. 10 at 6, ¶ 17; see 42 U.S.C. § 2000e-2(a). Ironically, the complaint later refers to Plaintiff as “he.” Dkt.
No. 10 at 10, ¶ 32.
63
   Dkt. No. 10 at 4, ¶ 11.


8 / 21
      Case 7:19-cv-00085 Document 19 Filed on 03/16/20 in TXSD Page 9 of 21



         other sex are not exposed. Title VII is not a shield against harsh treatment at the
         workplace; it protects only in instances of harshness disparately distributed.64

Plaintiff does not plead any facts in support of the disparate treatment element. She alleges that

“Plaintiff faced disparate treatment from Defendant, its agents, servants, and employees by

reason of disparate treatment of male and female employees, or by other similarly situated

persons,” and that such treatment was “more likely than not based on discriminatory

motivation.”65 These allegations are “formulaic” and “threadbare” recitals that the United States

Supreme Court has held do not suffice to state a claim for relief under the Federal Rules of Civil

Procedure.66 Plaintiff alleges no specific facts that enable the Court to make the inference that

Plaintiff’s supervisor harassed her because of her sex and did not touch, comment upon, or stare

at male employees.

         Additionally, the fourth element of the test requires severity. “For sexual harassment to

be actionable, it must be sufficiently severe or pervasive to alter the conditions of [the

victim’s] employment and create an abusive working environment.”67 “If the conduct at issue

was not severe or pervasive, the employer cannot be held vicariously liable for the supervisor’s

actions.”68 To allege sufficient severity, Plaintiff must allege that the conduct complained of was

objectively offensive to the degree that a reasonable person would find it hostile or abusive.69

         To determine whether the victim’s work environment was objectively offensive,
         courts consider the totality of the circumstances, including (1) the frequency of
         the discriminatory conduct; (2) its severity; (3) whether it is physically
         threatening or humiliating, or merely an offensive utterance; and (4) whether it
         interferes with an employee’s work performance.70

64
   Reine v. Honeywell Int'l Inc., 362 F. App’x 395, 397 (5th Cir. 2010) (internal quotation marks and citations
omitted).
65
   Dkt. No. 10 at 8, ¶ 24.
66
   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
67
   Meritor Sav. Bank, FSB v. Vinson, 477 U.S. 57, 67 (1986) (quotation omitted) (alteration in original).
68
   Alzuraqi v. Grp. 1 Auto., 921 F. Supp. 2d 648, 658 (N.D. Tex. 2013) (citing Wyatt v. Hunt Plywood Co., 297 F.3d
405, 409 (5th Cir.2002)).
69
   EEOC v. WC&M Enters., 496 F.3d 393, 399 (5th Cir. 2007).
70
   Id. (citing Harris v. Forklift Sys., Inc., 510 U.S. 17, 23 (1993)).


9 / 21
     Case 7:19-cv-00085 Document 19 Filed on 03/16/20 in TXSD Page 10 of 21




As already noted, Plaintiff does not provide additional details regarding the nature of the

unwelcome touching, comments, or stares. Plaintiff does not allege the frequency of the conduct,

its severity, whether it was physically threatening or humiliating, or whether it interfered with

her work performance.71 Thus, with respect to Plaintiff’s supervisor Efrelle Red, Plaintiff fails to

state a claim for hostile work environment.

          Plaintiff does not defend her first amended complaint. Instead, she asserts that:

          [t]he new complaint maintains the counts and allegations against the same
          defendants from the original complaint, but addresses the defincies [sic] of the
          Plaintiff’s First Amended Complaint as detailed in Defendant’s 12(b)(6) Motion
          to Dismiss. If a complaint is vulnerable to dismissal for failure to state a claim
          upon which relief can be granted, a district court must permit a curative
          amendment, unless an amendment would be inequitable or futile . . . .72

Defendant, for its part, maintains that Plaintiff’s proposed second amended complaint “does not

plead any new facts that would affect the Court’s analysis of Centene’s Motion [to Dismiss].”73

Plaintiff’s second amended complaint makes identical allegations74 and does not furnish

additional facts.75 As in the first amended complaint, the facts alleged in the proposed seconded

amended complaint are insufficient to state a claim for hostile work environment with respect to

Efrelle Red. Accordingly, Plaintiff’s claims of hostile work environment with respect to Efrelle

Red are DISMISSED WITH PREJUDICE.




                  ii. Elizabeth Piña



71
   See id.
72
   Dkt. No. 14 at 3, ¶ 7.
73
   Dkt. No. 16 at 3, ¶ 4.
74
   Dkt. No. 14-2 at 9, ¶ 25.
75
   See id. at 3–5, ¶¶ 9–12.


10 / 21
     Case 7:19-cv-00085 Document 19 Filed on 03/16/20 in TXSD Page 11 of 21



          Plaintiff alleges supervisor Elizabeth Piña replaced Efrelle Red when Efrelle Red

“elected to terminate his employment” at the conclusion of the investigation into Plaintiff’s

sexual harassment complaint.76 Plaintiff does not allege that Defendant failed to adequately

address her complaint. Instead, after Efrelle Red’s departure, Plaintiff alleges she was subject to

belittlement, inequitable wages, “‘terms and conditions,’ as to complete her employment tasks,”

and denial for promotion.77 These allegations are the primary basis for Plaintiff’s gender

discrimination, disparate treatment, and hostile work environment claims in count 1 with respect

to Elizabeth Piña. Defendant argues that Plaintiff has not pled sufficient facts to state a claim.78

          Plaintiff pleads that she is a member of a protected class of sex,79 but again fails to

specify the nature of the inequitable wages or “terms and conditions,” or set out any of the

circumstances of belittlement. Plaintiff does not elaborate on the reasons for her denial of

promotion, or whether the promotion was ultimately awarded to a man. Simply stated, Plaintiff

fails to allege facts that support a claim that she was subjected to a hostile work environment

with respect to Elizabeth Peña. Furthermore, Plaintiff offers no more than conclusions80 to allege

that “members of one sex are exposed to disadvantageous terms or conditions of employment to

which members of the other sex are not exposed.”81 Plaintiff also does not set forth facts by

which the Court can objectively ascertain whether Plaintiff was subjected to a hostile work

environment, such as the frequency of the allegedly discriminatory conduct, its severity, whether

she was physically threatened or humiliated, or whether the conduct interfered with her work




76
   Dkt. No. 10 at 3, ¶ 9.
77
   Id. at 3, ¶ 10.
78
   Dkt. No. 11 at 8, ¶ 20 (citing First Am. Compl., Dkt. No. 10 at 5–10, ¶¶ 16–31).
79
   Dkt. No. 10 at 6, ¶ 17; see 42 U.S.C. § 2000e-2(a).
80
   See Dkt. No. 10 at 8, ¶ 24.
81
   Reine v. Honeywell Int'l Inc., 362 F. App'x 395, 397 (5th Cir. 2010) (quoting Oncale v. Sundowner Offshore
Servs., 523 U.S. 75, 80 (1998)).


11 / 21
     Case 7:19-cv-00085 Document 19 Filed on 03/16/20 in TXSD Page 12 of 21



performance.82 The Court finds that Plaintiff fails to state a claim for sexual harassment or

hostile work environment at any point in her first amended complaint.

          With respect to Plaintiff’s claims against Elizabeth Peña, Plaintiff makes no attempt to

defend her first amended complaint. Plaintiff instead asserts that her proposed second amended

complaint alleges sufficient facts.83 However, the Court finds that Plaintiff tenders no more than

“naked assertion[s] devoid of further factual enhancement” in her second amended complaint.84

Plaintiff’s claims are substantively identical and offer no greater insight into the nature of the

alleged sexual harassment and hostile work environment.85 The Court cannot assess whether the

conduct at issue was sexual harassment, whether it was discriminatory on the basis of sex, or

whether the alleged harassment was objectively offensive.86 The Court finds that Plaintiff’s first

and second amended complaint do not state a claim for hostile work environment against either

of Plaintiff’s supervisors. “This high standard for judging hostility is specifically intended to

prevent Title VII from becoming a ‘general civility code’ for the workplace.”87 Accordingly,

Plaintiff’s claims for sexual harassment and hostile work environment are hereby DISMISSED

WITH PREJUDICE.




82
   See EEOC v. WC&M Enters., 496 F.3d 393, 399 (5th Cir. 2007) (requiring courts to assess these factors of
objective offense).
83
   Dkt. No. 14-1 at 3, ¶ 5.
84
   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (alteration in original) (quotation omitted).
85
   See Dkt. No. 14-2 at 4, ¶ 11.
86
   See EEOC v. WC&M Enters., 496 F.3d 393, 399 (5th Cir. 2007)
87
   Reine . Honeywell Int'l Inc., 362 F. App'x 395, 397–98 (5th Cir. 2010) (quoting Faragher v. City of Boca
Raton, 524 U.S. 775, 788 (1998)).


12 / 21
     Case 7:19-cv-00085 Document 19 Filed on 03/16/20 in TXSD Page 13 of 21




             2. Count 1 – Gender Discrimination

          Plaintiff purports to bring a claim for “Gender Discrimination”88 and “Disparate

Treatment.”89 These claims are one and the same and are analyzed the same way. 90 Plaintiff

alleges that she was “undermined for advancement within” Defendant’s company, and was

denied an opportunity to interview for a promotion.91

          To establish a prima facie case of sex discrimination under Title VII, [Plaintiff is]
          required to show: (1) she is a member of a protected class; (2) she was qualified
          for the position she sought; (3) she suffered an adverse employment action; and
          (4) others similarly situated but outside the protected class were treated more
          favorably.92

Plaintiff pleads that she is a member of protected class of sex,93 but alleges no facts beyond

conclusions that enables the Court to make the inference that she was qualified for the promotion

she sought.94 Conclusory allegations are not entitled to the presumption of truth.95 Accordingly,

Plaintiff’s claim fails because her complaint does not allege adequate facts to satisfy all

necessary elements of a sex discrimination claim.

          Additionally, the parties dispute whether Plaintiff was constructively discharged.96 A

constructive discharge can constitute an adverse employment action. 97 The Court uses six factors

to assess whether a Plaintiff was constructively discharged:



88
   Dkt. No. 10 at 6, ¶ 17.
89
   Id. at 8, ¶ 24.
90
   Compare Munoz v. Orr, 200 F.3d 291, 299 (5th Cir. 2000) (disparate treatment) with Wittmer v. Phillips 66 Co.,
304 F. Supp. 3d 627, 633 (S.D. Tex. 2018) (sex discrimination).
91
   Id. at 8–9, ¶ 10.
92
   Alvarado v. Texas Rangers, 492 F.3d 605, 611 (5th Cir. 2007).
93
   Dkt. No. 10 at 6, ¶ 17.
94
   See Dkt. No. 10 at 10 at 3–4, ¶ 10 (“After applying for advanced promotion, [sic] was denied the opportunity to
interview for the position. Despite being qualified for said promotion, Plaintiff was told by [her supervisor], ‘You
are not right and are ineligible for the position.’”); Dkt. No. 14-2 at 4, ¶ 11 (same).
95
   Ashcroft v. Iqbal, 556 U.S. 662, 681 (2009).
96
   Compare Dkt. No. 10 at 8, ¶ 23 with Dkt. No. 11 at 8, ¶ 20.
97
   Aryain v. Wal-Mart Stores Tex. LP, 534 F.3d 473, 480 (5th Cir. 2008).


13 / 21
     Case 7:19-cv-00085 Document 19 Filed on 03/16/20 in TXSD Page 14 of 21



          (1) demotion; (2) reduction in salary; (3) reduction in job responsibilities; (4)
          reassignment to menial or degrading work; (5) badgering, harassment, or
          humiliation by the employer calculated to encourage the employee's resignation;
          or (6) offers of early retirement that would make the employee worse off whether
          the offer were accepted or not.98

“The test is objective. The question is . . . whether a reasonable employee in her situation would

have felt so compelled [to resign].”99 This is a high standard. “Discrimination alone, without

aggravating factors, is insufficient for a claim of constructive discharge, as is a discriminatory

failure to promote.”100 Plaintiff alleges “inequitable wages,”101 but as this Court has already

found, the allegation is conclusory and does not adequately plead a reduction in salary. Plaintiff

also alleges that she was “subjected to ‘terms and conditions,’ as to complete her employment

tasks, including continued belittlement from senior management personnel.”102 However, as this

Court has already found, Plaintiff does not allege the nature or circumstances of the “terms and

conditions” and belittlement and the Court cannot objectively assess whether Plaintiff was

constructively discharged. The Fifth Circuit has held that even use of ethnic slurs, outright

insults, and a threat do not constitute sufficient badgering, harassment, or humiliation to establish

a constructive discharge.103 Even if Plaintiff alleges harassment calculated to encourage her

resignation, the harassment alleged does not rise to the level of a constructive discharge.

Plaintiff’s claim fails because she does not allege facts that enable the Court to make the

inference that she suffered an adverse employment action imposed by her employer as opposed

to simply resigning her position. Plaintiff fails to allege that she was subjected to an adverse

employment action and her claim for gender discrimination fails for this reason.

98
   Id. (quotation omitted).
99
   Hunt v. Rapides Healthcare Sys., LLC, 277 F.3d 757, 772 (5th Cir. 2001), abrogated on other grounds by Wheat
v. Fla. Parish Juvenile Justice Comm’n, 811 F.3d 702 (5th Cir. 2016).
100
    Brown v. Kinney Shoe Corp., 237 F.3d 556, 566 (5th Cir. 2001).
101
    Dkt. No. 10 at 3, ¶ 10.
102
    Id.
103
    Cavalier v. Clearlake Rehab. Hosp., Inc., 306 F. App’x 104, 107 (5th Cir. 2009); Ugalde v. W.A. McKenzie
Asphalt Co., 990 F.2d 239, 242–43 (5th Cir. 1993).


14 / 21
      Case 7:19-cv-00085 Document 19 Filed on 03/16/20 in TXSD Page 15 of 21



          Furthermore, Plaintiff does not allege that others similarly situated but outside the

protected class were treated more favorably.104 Plaintiff fails to allege that the behavior was

because of “a specific discriminatory animus against [Plaintiff] because of her sex.”105 Therefore,

the Court finds that Plaintiff’s claim for gender discrimination fails for this additional

independent reason.

          Plaintiff’s proposed second amended complaint offers no factual enhancement that would

fill the gaps the Court identified above. Specifically, the second amended complaint offers no

greater insight into the nature or circumstances of the alleged belittlement, inequitable wages,

“terms and conditions,” or denial for promotion.106 The Court finds that neither complaint

suffices to state a claim for gender discrimination. Accordingly, Plaintiff’s claims for disparate

treatment, sex discrimination, and gender discrimination are hereby DISMISSED WITH

PREJUDICE.

              3. Count 1 – Retaliation

          Plaintiff brings a claim of retaliation under Title VII.107 Plaintiff alleges that she reported

sexual harassment and a hostile work environment created by her supervisor, who elected to

resign at the conclusion of the investigation, and that Plaintiff was subsequently subjected to

“‘terms and conditions,’ as to complete her employment tasks, including continued belittlement

from senior management personnel.”108 Plaintiff alleges that she was constructively discharged

because of her complaint that initiated the investigation.109




104
    See Dkt. No. 10 at 4, ¶ 10 (alleging only that “Plaintiff was treated less fairly than similarly situated employees”);
Dkt. No. 14-2 at 4, ¶ 11 (same).
105
    Reine v. Honeywell Int’l Inc., 362 F. App’x 395, 397 (5th Cir. 2010).
106
    See Dkt. No. 14-2 at 4, ¶ 11.
107
    Dkt. No. 10 at 6–7, ¶¶ 18–21.
108
    Dkt. No. 10 at 3, ¶ 10, 7, ¶ 20.
109
    Id. at 7, ¶ 21.


15 / 21
      Case 7:19-cv-00085 Document 19 Filed on 03/16/20 in TXSD Page 16 of 21



          “To establish a prima facie case of retaliation, [Plaintiff] must show that: (1) she

participated in an activity protected by Title VII; (2) her employer took an adverse employment

action against her; and (3) a causal connection exists between the protected activity and the

materially adverse action.”110 Making a complaint of unlawful sexual harassment constitutes a

protected activity.111 However, as detailed above, the Court finds that Plaintiff has failed to plead

that Defendant took an adverse employment action against or constructively discharged her.

Plaintiff simply has not pled adequate facts that enable the Court to objectively assess whether

Plaintiff was subject to an adverse employment action. Accordingly, Plaintiff’s claim cannot

establish the second or third elements of Plaintiff’s prima facie case of retaliation.

          Plaintiff’s proposed second amended complaint offers no further factual enhancement.112

Again, Plaintiff’s second amended complaint offers no further insight into the factual

circumstances of the alleged discriminatory conduct. Therefore, the Court finds that Plaintiff has

not alleged a prima facie retaliation claim. Plaintiff’s claim for retaliation is hereby DISMISSED

WITH PREJUDICE.

             4. Count 2 – Claim for Constructive Discharge

          Plaintiff brings a separate claim for “constructive discharge” in her first amended

complaint.113 Defendant argues that Plaintiff’s claim for “constructive discharge” is not an

independent cause of action and is not an independent basis for liability. 114 In response, Plaintiff

argues that she has alleged adequate facts to state a claim, but makes no legal argument with

citation to authority supporting recognition of a cause of action for “constructive discharge.”115



110
    Aryain v. Wal-Mart Stores Tex. LP, 534 F.3d 473, 484 (5th Cir. 2008).
111
    See Marquez v. Voicestream Wireless Corp., 115 F. App’x 699, 703 (5th Cir. 2004).
112
    See Dkt. No. 14-2 at 8, ¶¶ 21–22.
113
    Dkt. No. 10 at 10, ¶¶ 32–32 [sic].
114
    Dkt. No. 11 at 3–4, ¶¶ 7–10.
115
    See Dkt. No. 14-1 at 3–6, ¶¶ 5–6.


16 / 21
      Case 7:19-cv-00085 Document 19 Filed on 03/16/20 in TXSD Page 17 of 21



          The Court agrees with Defendant that “constructive discharge” is not an independent

claim upon which relief can be granted. “A resignation is actionable under Title VII, allowing

the plaintiff to seek compensatory damages for events after the resignation, only if the

resignation qualifies as a constructive discharge.”116 “Constructive discharge” is thus an element

of other recognized claims, such as a claim for sexual harassment117 or retaliation118 where the

plaintiff resigns employment.119 Whereas Plaintiff’s allegations with respect to constructive

discharge may inform her other claims for relief, constructive discharge is not itself an

independent claim upon which relief can be granted. Plaintiff’s allegations in her proposed

second amended complaint cannot save her claim from legal nonrecognition.120 To the extent

Plaintiff pleads “constructive discharge” as an independent claim for relief, the claim is hereby

DISMISSED WITH PREJUDICE.

             5. Count 3 – Employer Liability and Negligence

          Plaintiff alleges that “CENTENE was negligent and violated the duty which they owed

Plaintiff to exercise ordinary care. . . . Plaintiff therefore sues the Defendant for both negligence

and gross negligence.”121 Defendant argues that there is no cause of action for negligent

termination in Texas.122 Plaintiff does not respond to the legal argument, instead asserting that




116
    Brown v. Kinney Shoe Corp., 237 F.3d 556, 566 (5th Cir. 2001) (emphasis added).
117
    See Gates v. City of Dall., No. CIV.A.3:96-CV-2198-D, 1998 WL 133004, at *4 (N.D. Tex. Mar. 18, 1998)
(“Constructive discharge is not, of course, a cause of action separate from [plaintiff’s] other sexual harassment
claims.”).
118
    Harvill v. Westward Commc'ns, L.L.C., 433 F.3d 428, 439 (5th Cir. 2005) (“Constructive discharge is the adverse
employment action that is the basis for [plaintiff’s] retaliation claim.”).
119
    Pa. State Police v. Suders, 542 U.S. 129, 147 (2004) (“A hostile-environment constructive discharge claim
entails . . . working conditions so intolerable that a reasonable person would have felt compelled to resign.”).
120
    See Dkt. No. 14-2 at 11–14, ¶¶ 34–38.
121
    Dkt. No. 10 at 12–13, ¶¶ 35–36.
122
    Dkt. No. 11 at 4–5, ¶¶ 11–13.


17 / 21
      Case 7:19-cv-00085 Document 19 Filed on 03/16/20 in TXSD Page 18 of 21



“Plaintiff’s Second Amended Complaint, as plead, pleads specific facts that are facially plausible

in support of each element of her claims for relief.”123

          To the extent Plaintiff has abandoned any state law claims, Plaintiff makes no argument

or citation to authority to urge recognition of a negligence cause of action under Title VII. In the

absence of any argument, the Court will assume without deciding that Title VII preempts

common law negligence claims as articulated by the Northern District of Texas.124 The Court is

under no duty to sift through Plaintiff’s complaints to make allegations, claims, or legal

arguments on her behalf.125

          To the extent Plaintiff maintains state law claims, they are preempted by Texas state law.

Texas has a “carefully guarded” employment at-will system.126 The Supreme Court of Texas

declared that an employer may discharge an employee for “bad reasons” or careless reasons and

has refused to recognize a negligence cause of action in employment relationships.127 An

employer’s power to fire an employee is “plenary.”128 Plaintiff’s first and second amended

complaint do not allege Plaintiff was not an “at-will” employee; on the contrary, both complaints

allege that “each of these agents [supervisor, manager, etc.] of the Defendant had the authority to

hire and fire other employees of the Defendant.”129 To the extent Plaintiff pleads employer

“negligence” as an independent claim for relief under Title VII or state law, the claims are

hereby DISMISSED WITH PREJUDICE.


123
    Dkt. No. 14-1 at 5–6, ¶ 6.
124
    See Moyer v. Jos. A. Bank Clothiers, Inc., No. 3:11-CV-3076-L, 2013 WL 4434901, at *17 (N.D. Tex. Aug. 19,
2013) (discussing preemption of negligent hiring, negligent entrustment, negligent retention, and negligent training
and supervision claims by Title VII).
125
    See United States v. Dunkel, 927 F.2d 955, 956 (7th Cir. 1991) (per curiam) (“Judges are not like pigs, hunting
for truffles buried in briefs.”).
126
    Tex. Farm Bureau Mut. Ins. Cos. v. Sears, 84 S.W.3d 604, 609 (Tex. 2002) (citing City of Midland v. O'Bryant,
18 S.W.3d 209, 216 (Tex. 2000)).
127
    Id.
128
    Figueroa v. West, 902 S.W.2d 701, 706 (Tex. App.—El Paso 1995, no writ).
129
    Dkt. No. 10 at 11, ¶ 34(e); Dkt. No. 14-2, at 14–15, ¶ 39(e).


18 / 21
      Case 7:19-cv-00085 Document 19 Filed on 03/16/20 in TXSD Page 19 of 21



             6. Count 4 – Intentional Infliction of Emotional Distress

          Plaintiff sues for intentional infliction of emotional distress on the basis of Defendant’s

allegedly “extreme and outrageous conduct.”130 Defendant “refer[s] to five Texas Supreme Court

cases and one Fifth Circuit case holding Plaintiff cannot bring an intentional infliction of

emotional distress claim (Count 4) against an employer in these circumstances.”131 Plaintiff

responds that her proposed second amended complaint pleads “specific facts that are facially

plausible in support of each element of her claims for relief.”132 The Court does not have the

benefit of Plaintiff’s legal argument with regard to her intentional infliction of emotional distress

claim.

          The Court finds that Plaintiff cannot bring an intentional infliction of emotional distress

claim by virtue of her first or second amended complaint. The Supreme Court of Texas has made

clear that intentional infliction of emotional distress is a “gap-filler” tort that is “judicially

created for the limited purpose of allowing recovery in those rare instances in which a defendant

intentionally inflicts severe emotional distress in a manner so unusual that the victim has no

other recognized theory of redress,” and that “[i]f the gravamen of a plaintiff’s complaint is the

type of wrong that the statutory remedy was meant to cover, a plaintiff cannot maintain an

intentional infliction claim.”133 In her first and second amended complaints, Plaintiff bases her

intentional infliction of emotional distress claim on “the foregoing” allegations.134 Plaintiff’s

response brief to Defendant’s motion to dismiss makes unmistakably clear that she attempts to

plead facts “in support of each element of her claims for relief under [federal statutes].”135



130
    Dkt. No. 10 at 13, ¶ 38.
131
    Dkt. No. 16 at 3, ¶ 3 (citing Mot. to Dismiss, Dkt. No. 11 at 5–7, ¶¶ 14–18).
132
    Dkt. No. 14-1 at 5–6, ¶ 6.
133
    Hoffmann-La Roche Inc. v. Zeltwanger, 144 S.W.3d 438, 447–48 (Tex. 2004)
134
    Dkt. No. 10 at 13, ¶ 38; Dkt. No. 14-2 at 17, ¶ 43.
135
    Dkt. No. 14-1 at 6, ¶ 6 (emphasis added).


19 / 21
      Case 7:19-cv-00085 Document 19 Filed on 03/16/20 in TXSD Page 20 of 21



Therefore, “the gravamen of the plaintiff’s complaint is for sexual harassment, [and] the plaintiff

must proceed solely under a statutory claim unless there are additional facts, unrelated to sexual

harassment, to support an independent tort claim for intentional infliction of emotional

distress.”136 Plaintiff makes no attempt to plead or argue unrelated facts that would support an

independent claim for intentional infliction of emotional distress. Accordingly, Plaintiff’s claim

for intentional infliction of emotional distress is DISMISSED WITH PREJUDICE.

      III. CONCLUSION

          In light of the foregoing, the Court DENIES Plaintiff’s motion for leave to file a second

amended complaint.137 The Court finds (1) undue delay, (2) repeated failures to cure

deficiencies, and (3) amendment would be futile. This case was filed in state court on February

20, 2019,138 and removed on March 19, 2019.139 At the initial pretrial and scheduling conference,

this Court granted leave to amend,140 and Plaintiff filed her amended complaint on May 31,

2019.141 After Defendant moved to dismiss, Plaintiff sought leave to amend yet again. 142 The

Court finds that Plaintiff has caused undue delay with repeated bites at the apple and, as

elaborated above, the Court finds that amendment would be futile and that Plaintiff has

repeatedly failed to cure deficiencies.

          Accordingly, for the foregoing reasons, the Court GRANTS Defendant’s motion to

dismiss143 in full and DISMISSES WITH PREJUDICE all of Plaintiff’s claims. Defendant’s

motion for summary judgment144 and Plaintiff’s “Opposed Motion for Continuance and Request


136
    Hoffmann-La Roche Inc., 144 S.W.3d at 441.
137
    Dkt. No. 14 at 3.
138
    Dkt. No. 1-1.
139
    Dkt. No. 1.
140
    See Minute Entry (May 20, 2019).
141
    Dkt. No. 11.
142
    See Dkt. No. 14 at 3, ¶ 17.
143
    Dkt. No. 11.
144
    Dkt. No. 17.


20 / 21
        Case 7:19-cv-00085 Document 19 Filed on 03/16/20 in TXSD Page 21 of 21



for Amended Rule 16 Scheduling Order”145 are DENIED as moot. Each party is to bear its own

costs. This case is terminated and the Clerk of the Court is instructed to close the case.

           IT IS SO ORDERED.

           DONE at McAllen, Texas, this 16th day of March 2020.


                                                  ___________________________________
                                                               Micaela Alvarez
                                                          United States District Judge




145
      Dkt. No. 18.


21 / 21
